DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered. 
This action is in response to the papers filed on February 18, 2021.  Applicants’ arguments filed February 18, 2021 have been entered.  No claims have been newly amended, newly cancelled, or newly added. Claims 47-77 and 79-83 are pending and under instant examination.
Priority
The instant Applicant is a continuation of Application Serial No.: 15/493,807; filed April 21, 2017, which has matured into US Patent No. 10,369,102; Application Serial No.: 14/161,134 filed on Jan. 22, 2014, which has matured into US Patent No. 9,662,298; which is a continuation Application Serial No.: 12/187,840 filed on August 7, 
Information Disclosure Statement
The information disclosure statement filed February 18, 2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Withdrawn Rejections - 35 USC § 103
	Claims 47-77, and 79-82 were rejected in the previous Office Action mailed September 24, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicants have amended base claims 47 and 79 to specify that foam does not comprise a bioadhesive agent, a gelling agent, a film forming agent, and a polymeric phase change agent.  As the claim does not exclude all phase change agents the rejection is hereby withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce foam obtained from a foamable composition comprising a carrier and a liquefied hydrocarbon gas propellant, wherein the carrier comprises: a)    one or more liquid wax that mimics sebum, comprising at least one fatty acid and/or at least one fatty alcohol; b)    a non-ionic surface-active agent; and c)    water; wherein upon release of the foamable composition from a pressurized polymeric phase change agent.
The closest prior art is Tamarkin et al. (US Pub. No. 2005/0232869).  Tamarkin discloses a foam obtained from a foamable composition (abstract and 0077]): a.    a liquid wax comprising at least one fatty acid or at least one fatty alcohol (abstract ii, [0011], [0080], and [0081]); b.    a stabilizer component comprising a non ionic surface-active agent c.    water (abstract vi) water (Tables [0159] and [0160]), a liquefied hydrocarbon gas propellant, wherein the composition comprises  about 0.01 % to about 5% by weight of at least one polymeric additive selected from the group consisting of a bioadhesive agent, a gelling agent, a film forming agent and a phase change agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 47-77 and 79-83 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617